Second, Fluker contends that the district court abused its
                discretion and "abdicated the sentencing calculus" by simply following the
                State's recommendation and imposing an excessive sentence without

                considering the mitigating factors. Fluker also claims that by imposing
                the maximum sentence, "the district court effectively usurped the
                knowledge and authority of the parole board to determine if [he] could be
                rehabilitated earlier and be released earlier." We disagree.
                            This court will not disturb a district court's sentencing

                determination absent an abuse of discretion.     Parrish v. State, 116 Nev.

                982, 989, 12 P.3d 953, 957 (2000). Fluker failed to demonstrate that the
                district court relied solely on impalpable or highly suspect evidence.   See

                Chavez v. State, 125 Nev. 328, 347-48, 213 P.3d 476, 489-90 (2009).

                Fluker's consecutive prison terms of 72-180 months, 96-240 months, and
                72-180 months fall within the parameters provided by the relevant

                statutes, see NRS 200.380(2); NRS 193.167(1), it is within the district
                court's discretion to impose consecutive sentences, see NRS 176.035(1),
                and the sentence imposed is not so unreasonably disproportionate to the
                gravity of the offenses as to shock the conscience, see CuIverson v. State,
                95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979); see also Harmelin v.

                Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion). The record
                does not support Fluker's claim that the district court either failed to
                consider the mitigating factors or abdicated its duty by adopting the
                State's sentence recommendation. Fluker further failed to offer any
                persuasive argument in support of his claim that the district court

SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A
                   "usurped the knowledge and authority of the parole board" by imposing

                   the maximum sentence. We conclude that the district court did not abuse

                   its discretion at sentencing, and we
                                            ORDER the judgment of conviction AFFIRMED.




                                        "
                                             ,

                                             Erg                                         J.
                   Douglas                                            Saitta


                   cc: Hon. Brent T. Adams, District Judge
                        Cynthia C. Lu, Esq.
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                                 3
(0) 1947A


                ii[2' 714*
                    .        41. tf.: